Citation Nr: 1404482	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  13-22 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for vertigo, to include as secondary to bilateral hearing loss and tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1956 to March 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was received in October 2011, a statement of the case was issued in July 2013, and a substantive appeal was received in August 2013.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has reported, on multiple occasions, that he suffered a ruptured right eardrum during service.  On November 2010 VA examination, the Veteran also reported occasional ear infections.  On June 2011 VA examination, it was noted that there was evidence of an old, small, healed perforation in his right ear.  The Board finds that this reasonably raises the issue of service connection for residuals of a perforated right eardrum.  Although a new issue is usually referred to the RO for action, in this case it would appear that the newly raised issue of service connection for residuals of a perforated eardrum is intertwined with the current vertigo claim.  If the Veteran prevails on the perforated right eardrum claim, then the question of a causal relationship between the residuals of a perforated eardrum and vertigo would be raised.  The Board therefore defers appellate review of the vertigo issue pending RO development and adjudication of the eardrum issue pursuant to the directions set forth below. 

The case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  The RO should take appropriate action to send the Veteran appropriate VCAA notice regarding the newly raised claim of service connection for residuals of a perforated right eardrum.

2.  The RO should complete all appropriate actions to adjudicate the matter of service connection for residuals of a perforated right eardrum (to include any examinations deemed necessary).

3.  If the RO grants service connection for the Veteran's residuals of a perforated right eardrum, the Veteran should be scheduled for an examination with an appropriate VA physician to determine the relationship between the Veteran's vertigo and his residuals of a perforated right eardrum.  The entire record must be reviewed in conjunction with the examination.  

Based on an examination and interview, the examiner should determine whether it is at least as likely as not (50% or better probability) that the Veteran's vertigo or dizziness condition is proximately due to, or aggravated by, the residuals of a perforated right eardrum.

The examiner must provide a clear rationale for all opinions provided.

4.  The RO should then review the record and readjudicate the vertigo claim (to include as secondary to residuals of a perforated right eardrum if service connection has been established for such disability).  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


